PER CURIAM.
The undisputed facts in this consolidated appeal establish as a matter of law that neither Don Bailey Carpets, Inc. nor William D. Bailey violated any duty under section 768.125, Florida Statutes (1993) regarding the serving of alcohol to a minor. See Dowell v. Gracewood Fruit Co., 559 So.2d 217 (Fla.1990); Armstrong v. Munford, Inc., 451 So.2d 480 (Fla.1984); Sussman v. Florida East Coast Props., Inc., 557 So.2d 74 (Fla. 3d DCA), review denied, 574 So.2d 143 (Fla.1990). Accordingly, the summary judgment under review is affirmed.